NOT RECOMMENDED FOR PUBLICATION
                              File Name: 05a0926n.06
                             Filed: November 21, 2005

                                       No. 05-5159

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,

       Plaintiff-Appellee,

v.                                                    On Appeal from the United
                                                      States District Court for the Eastern
SELENA PARKS,                                         District of Tennessee

       Defendant-Appellant.
                                            /

BEFORE:       RYAN, GILMAN, and COOK, Circuit Judges.

       RYAN, Circuit Judge.        The defendant, Selena Parks, appeals her sentence of

12 months’ imprisonment for conspiracy to commit money laundering in violation of 18

U.S.C. § 1956(h). She argues that the district court abused its discretion in determining her

sentence by explicitly observing that Parks could have been charged with a more serious

offense. We reject Parks’s argument and AFFIRM the district court’s sentence.

                                                I.

       On October 14, 2004, Parks pleaded guilty to conspiracy to commit money

laundering in violation of 18 U.S.C. § 1956(h). In her written plea agreement, she stipulated

that, at the time of her arrest on August 22, 2003, she and a codefendant were driving a

rental car from Knoxville, Tennessee, to Atlanta, Georgia, and they were transporting

$29,647 in cash derived from drug trafficking. They planned to use the money to purchase

one kilogram of cocaine from another codefendant after they arrived in Atlanta.      At the
(No. 05-5159)                               -2-


sentencing hearing, the district court and the parties acknowledged that the Sentencing

Guidelines were merely advisory and that the applicable Guidelines range was 21 to 27

months. The government recommended a 23.8% downward departure from the lowest end

of the Guidelines range, or a sentence of 16 months’ imprisonment. Nevertheless, Parks

requested probation. The court denied the request and observed that, while Parks was an

intelligent, hardworking woman with two children, she could have been charged with a more

serious drug conspiracy offense. The district court then imposed a sentence of 12 months’

imprisonment and explained to Parks that a prison sentence was necessary to punish her

and to give her an opportunity to rehabilitate herself under proper guidance. The court then

asked whether either party had any objections to the sentence that had not been raised

previously, and Parks’s counsel stated that she did not.

                                             II.

       Parks now argues that the district court abused its discretion by imposing a sentence

which took into account that she could have been facing a charge for a drug conspiracy

offense. She claims there is no support in the record for the district court’s belief that she

was guilty of conduct warranting a drug conspiracy charge.

       We review Parks’s sentence for plain error because she did not raise an objection

to the sentence after the district court gave her an opportunity to do so. Fed. R. Crim. P.

52(b); United States v. Johnson, 403 F.3d 813, 815 (6th Cir. 2005). “‘A “plain error” is an

error that is clear or obvious, and if it affects substantial rights, it may be noticed by an

appellate court.’” United States v. Bostic, 371 F.3d 865, 873 (6th Cir. 2004) (quoting United

States v. Barajas-Nunez, 91 F.3d 826, 830 (6th Cir. 1996)).
(No. 05-5159)                                -3-


                                              III.

       In determining an appropriate sentence, a judge may “conduct an inquiry broad in

scope, largely unlimited either as to the kind of information he may consider, or the source

from which it may come.” United States v. Tucker, 404 U.S. 443, 446 (1972). But

sentences based upon material misinformation may violate the Due Process Clause.

United States v. Silverman, 976 F.2d 1502, 1512 (6th Cir. 1992). To successfully challenge

information considered by the sentencing judge, the defendant must establish that the

information is materially false or unreliable, and that it actually served as the basis for the

sentence. United States v. Robinson, 898 F.2d 1111, 1116 (6th Cir. 1990).

       The district court committed no error, plain or otherwise, in sentencing Parks. The

court did not rely on false information or speculation when it determined Parks’s sentence.

It merely relied on the facts in the record and accurate information it learned while presiding

over the trials of Parks’s codefendants. The record clearly supports the fact that Parks

could have been charged with a drug conspiracy offense because in her stipulation she

admitted that she knew of a conspiracy to violate the drug laws and voluntarily joined in the

conspiracy. See United States v. Price, 258 F.3d 539, 544 (6th Cir. 2001).

       Even if the district court had not considered that Parks could have been charged with

a greater offense, her sentence is fully justified by the other factors the court properly took

into account. Parks’s 12 months’ imprisonment sentence was below the Guidelines range,

and the court explained that, after considering all the mitigating factors, it determined that

a one-year prison sentence was necessary to provide Parks with adequate punishment and

rehabilitation.
(No. 05-5159)                          -4-


                                        IV.

       We conclude that Parks’s sentencing proceedings were error free and that the

sentence imposed was reasonable. For these reasons, we AFFIRM the sentence imposed

by the district court.